Wiest, J.
(concurring in part). I concur in affirming the conviction but not in the holding that the liquor law prevents “sweet cider” from being made and sold, except for vinegar, unless fermentation thereof is prevented. In my opinion the case at bar presents no such question, but, even so, I cannot let the holding go without dissent.
Unfermented apple juice, commonly known as sweet or new cider, does not fall within the act at all. The act relates solely to intoxicating liquors, and to avoid any possible misconstruction expressly provides that:
“The provisions of this act shall not be construed to present the manufacture of cider from fruit, for the purpose of making vinegar, and non-intoxicating cider and fruit juice for use and sale.”
Accepting the meaning of the word “cider” when employed in a statute as inclusive of both sweet and hard cider we still have in this act the legislative *340declaration that it does not cover the manufacture, sale and use of non-intoxicating cider and fruit juice. Non-intoxicating cider consists of sweet cider and also cider in which fermentation has been arrested and further fermentation prevented previous to its becoming an intoxicant. But the act does not stop with the use of the words “non-intoxicating cider,” but also employs the words “and fruit juice.” And this means, beyond all question, sweet cider.
Fruit juice or sweet cider may be made and sold and used as a beverage without treatment to prevent fermentation. If new cider purchased while sweet ferments and becomes intoxicating the risk of having the same, except for vinegar, falls upon the possessor.
I cannot concur in the opinion that the provision in the act defining intoxicating liquors as including “all mixtures, compounds or preparations, whether liquid or not, which, when mixed with water or otherwise, produce, by fermentation or otherwise, an intoxicating liquor,” has any reference at all to fresh made sweet cider. Non-intoxicating cider, made so by arresting fermentation and thereby permitting it to be sold after the period of its being sweet would otherwise be departed, must be effectual and permanent.
Stone, Bird, Moore, and Steere, JJ., concurred with Wiest, J.